Jackson, Chief Justice.
A bill was filed by Miss Crockett against her father for the recovery of rents due her from certain property in which he had given her certain rights, and for the appointment of a receiver to take charge of the property and divide the rents, or to collect her part thereof, on the ground that her father would not pay her the rents; that she had sued him twice for installments due, and would have to continue doing so. A verdict was returned in favor of complainant for a certain sum of money, on a construction put by the jury on instructions given to the scrivener who wrote the deed, and a reformation of it in accordance with their views of right, under their construction of the papers—the deed, as it stood, and the instructions all being in writing,—in favor also of the appointment of a receiver, and in favor of the father paying rent for the house in which he lived, because he had taken the wife of a second marriage there, and for that reason his daughter would not live with him; and against the reformation of the deed required by the adjudication of this court in the case of Crockett vs. Crockett, on substantially the same facts, at the September term, 1884.*
A decree was made in accordance with this verdict, a motion for a new trial was denied, and the denial of the same, on grounds therein specified, is the matter for review here.
*2111. We think that the reformation of the deed, in ac cordance with the testimony of Mr. Hardeman, the scrive' ner, and Mr. Crockett, the plaintiff in error here, and with these same instructions and the same testimony., substantially before us, was passed upon by this court at the September term, 1S84; and the whole matter, in respect to its reformation, was then adjudicated between the same parties, and is the law of this case. Of course, it cannot be reversed by the finding of any jury, unless new facts had made an entirely new case, or there were new evidence bearing upon the mistake which this court then saw from the evidence then in, and the correction of that mistake then decided to be the true intention of the grantor. We are unable to see.any such new evidence in this record, and conclude that the court erred in not granting the new trial on that ground.
2. We are of the opinion that, to divest a man. of the control, use and occupation of an estate, an interest in which he had given voluntarily to his daughter, because his daughter and himself were at issue touching the quantum of that interest, or the amount of the rents due her, and that, too, in the teeth of a reservation of control in himself in the voluntai-y conveyance, is much more than a jury ought to be allowed to find in a decretal verdict, and that such verdict should be set aside. If the interference of the receiver in the property be restricted to the collection of a moiety, or any other fractional part of the rents from the father for rent of the house he himself occupied, and from tenants occupying other tenements, and if the father is enjoined from interference with his daughter’s, part of such rents, when there is no pretense that the' father is insolvent and unable to respond for rents or damages, such modification, in our judgment, makes the case but little better, and it remains unjust, unconscientious and inequitable. The right of the father to control the entire property during his life is expressly reserved in the conveyance of a half interest to his daughter. The abso*212lute right to half the fee is hers only at his death, and then becomes so only by her making a will; if she does not exercise that privilege, it is an interest for her life only, and reverts, on her death without will, to her father. So that the only interest she takes under this deed is in the rpntal; the management and control remains her father’s. How it can so remain, when a receiver has power to collect from him half the estimated value of the rent of his own house in which he lives, and when he is enjoined from collecting one-fourth of the rental of the other property, and from all interference with a receiver in respect to one-fourth thereof, is very difficult to see.
Therefore the case must be remanded for a new trial on this ground.
3. Again, among the restrictions put upon the daughter is this: After the words which give the daughter the half interest “ for and during her natural life with power in the said Georgia E. Crockett to dispose of the same by will in any way and manner she may see fit and proper,” follow these words, “ subject, nevertheless, to the following limitations and conditions—that is to say, that the said E. Crockett is to retain possession and control of said property during his lifetime, provided, nevertheless, . . . that the said Georgia E. Crockett shall have the right to live in the house in Bass street with the said.'E. Crockett, but no one else of the family of the said E. Crockett shall have or exercise this right of living with said E. Crockett in said house on Bass street, except the youngest brother of the said Georgia E., to-wit, Charles W. Crockett, and he only so long as he shall remain single and unmarried; and provided, also, should any income be derived from said house and lot on Bass street by rent or otherwise, the said Georgia E. is to have and receive one-half of said rent after paying for repairs, insurance and taxes thereon.”
It is to be noted that none of his family had that right to live in the house except her young brother and herself,— a stipulation evidently put in by the father to guard him*213self against the other children, all being in conspiracy against him, in view of his approaching marriage. It is to be noted, too, that this Bass street house was to be his home, and his daughter to have the right to continue there, where they both lived when the deed was made; and yet, when on the death of a son and his wife, he moved from a smaller house to this house (which he had left in possession of the daughter for a considerable time, in consequence of her contumacy, and carried his new wife to another house because he wished to avoid a scene), when he moved there, in order to have the orphan grandchildren with him, this jury, in this decretal verdict, make him pay one-half of the value of the rental of his own home while he lived in it. Her right was simply to have a home there in her father’s house—a right never denied her,—and the jury return a verdict that he shall pay her half the rent of it, because she did not, on account of respect for her dead mother, as she wrote her father, choose to live with her step-mother.
The fact is that the case, from beginning to end, exhibits an ingratitude and deficiency of filial respect that defies the command of the Almighty on Sinai to honor father and mother, and exhibits conduct which no court of equity or of morals can approve.
The father wishes to marry again, to exercise a clear legal and moral right; his children conspire to make the new marital bed hot, if he does; by a most generous and beneficent gift, ample for the support of the daughter who lived with him, he seeks to conciliate her opposition and recover her dutiful affection; she turns the back of her hand to all his kindness, and makes that kindness the means to embitter with lawsuits the remnant of a parent’s life. A jury applauds her undertaking, and makes a decretal verdict that he shall pay her for half the rent of the home which is his by the deed, and to which her only right is to live as a child should with her parent. Such a verdict shocks the moral sense.
*214The excuse, and only excuse, her counsel can give to uphold such a verdict is, that after she and her brother left this home place, her father rented it for a year or two, and that he ought to have continued to rent it, so that she might get half the rent, and not move back to his own home with his own wife and his own orphan grandchildren. Not one word appears in this record that, while the father and stepmother did not occupy their home under the deed, to avoid quarrel and controversy with, her, but left her in full possession of it, he ever demanded, or she ever thought to tender him half rents therefor.
Certainly this part of this verdict cannot be upheld.
Something outside of law and evidence disclosed in this record must have caused such a finding. It may be that E. Crockett is very unpopular, or his daughter quite popular, or that some other hidden force, like passion or prejudice, induced the jury’s action, all unknown to themselves and unguarded against by them. Whatever was the power which made the verdict, in our judgment, it was not the facts disclosed by this record, nor the law of this case, nor the equitable rights, nor the moral obligations of these litigants.
In our opinion the deed should be reformed in accordance with the views of this court in the trial of a branch of the case; that is to say, so as to give the defendant in error only an interest in the net income; no receiver should be appointed to disturb the control of the plaintiff in error over the property or its rents, issues and profits reserved to him in the deed, he being able to pay it over to his daughter himself, as he is solvent; and not one cent should he be required to pay for the use and occupation of his own homestead, recognized as his in the deed. If his daughter chooses to live with him, well; if not, well; the choice is with her; but if the choice be not to live there, when she declines it, she can recover no equivalent.
Judgment reversed.

 Ga., 647.